EXHIBIT 10(xi)

RETIREMENT, SEPARATION, WAIVER AND RELEASE AGREEMENT

This Retirement, Separation, Waiver and Release Agreement (“Agreement”) is
entered into as of the 14th day of May, 2013, by and between Hamilton Lott, Jr.
(“Executive”) and Nucor Corporation.

WHEREAS, Executive has spent thirty seven (37) years as a Nucor (as defined
below) employee, and has most recently been employed as Nucor Corporation’s
Executive Vice President of Fabricated Construction Products;

WHEREAS, Executive has decided to retire from Nucor effective June 3, 2013 (the
“Effective Date”);

WHEREAS, based upon the Severance Plan (as defined below), Executive shall be
eligible to receive certain severance benefits contingent upon his agreement to
the covenants set forth in this Agreement and his strict compliance with such
covenants;

WHEREAS, pursuant to that certain Executive Employment Agreement by and between
Executive and Nucor dated as of April 10, 2001, as amended by an Amendment
Agreement dated as of November 7, 2007 (as amended, the “Employment Agreement”),
Executive is entitled to certain post-separation benefits in addition to those
granted under the Severance Plan provided that Executive adheres to the
post-separation restrictive covenants set forth in the Employment Agreement;

WHEREAS, Nucor and Executive desire for this Agreement to, amongst other things,
supersede (as of the Effective Date) the terms of the Employment Agreement;

WHEREAS, Executive’s years of experience as an Executive Officer of Nucor give
him unique expertise and insight into Nucor’s operations and management; and

WHEREAS, the parties wish to enter into this Agreement during the course of
Executive’s employment to set forth Executive’s post-separation benefit
opportunities and to protect Nucor’s competitive advantages, confidential trade
secrets and goodwill.

NOW, THEREFORE, in consideration of the reasons recited above, the severance and
other post-separation benefits to be paid by Nucor to Executive upon termination
of his full-time employment with Nucor, the mutual covenants and obligations
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Executive and Nucor hereby agree
effective as of the Effective Date as follows:

1. Recitals. The above recitals are true and correct and are incorporated herein
by reference as if fully set forth herein.

2. Definitions. For purposes of this Agreement the following definitions shall
apply:

(a) The term “Business” means the research, manufacture, marketing, sale,
fabrication, placement and/or distribution of steel or steel products (including
but not limited to flat-rolled steel, special quality and merchant quality steel
bar and shapes, concrete reinforcement bars, structural steel, light gauge steel
framing, steel plate, steel joists and girders, steel deck, steel fasteners,
steel trusses, metal building systems, wire rod, welded-wire reinforcement rolls
and sheets, cold finished steel bars and wire, steel grating, and structural
welded-wire reinforcement) or steel or steel product inputs (including but not
limited to scrap metal and direct reduced iron).



--------------------------------------------------------------------------------

(b) The term “Code” means the Internal Revenue Code of 1986, as amended.

(c) The term “Competing Business” means any business activity (i) that is the
same as, or is in direct competition with, any portion of the Business and
(ii) in which Executive engaged in during the course of his employment with
Nucor.

(d) The term “Confidential Information” shall include all confidential and
proprietary information of Nucor, including, without limitation, any of the
following information to the extent not generally known to third persons:
financial and budgetary information and strategies; plant design,
specifications, and layouts; equipment design, specifications, and layouts;
product design and specifications; manufacturing processes, procedures, and
specifications; data processing or other computer programs; research and
development projects; marketing information and strategies; customer lists;
vendor lists; information about customer preferences and buying patterns;
information about prospective customers, vendors, or business opportunities;
information about Nucor’s costs and the pricing structure used in sales to
customers; information about Nucor’s overall corporate business strategy; and
technological innovations used in Nucor’s business, to the extent that such
information does not fall within the definition of Secret Information.

(e) The term “Customer” means the following alternatives:

(i) any and all customers of Nucor with whom Nucor is doing business as of the
Effective Date, but if such definition is deemed overbroad by a court of law,
then;

(ii) any customer of Nucor with whom Executive or Executive’s direct reports had
significant contact or with whom Executive or Executive’s direct reports
directly dealt on behalf of Nucor at the time of or immediately prior to
Executive’s last date of full time employment with Nucor, but if such definition
is deemed overbroad by a court of law, then;

(iii) any customer of Nucor with whom Executive had significant contact or with
whom Executive directly dealt on behalf of Nucor at the time of or immediately
prior to Executive’s last date of full time employment with Nucor.

Provided, however, that the term “Customer” shall not include any business or
entity that no longer does business with Nucor without any direct or indirect
interference by Executive or violation of this Agreement by Executive, and that
ceased doing business with Nucor prior to any direct or indirect communication
or contact by Executive.

(f) The term “Prospective Customer” means any person or entity who does not
currently or has not yet purchased the products or services of Nucor, but who,
at the time of or immediately prior to Executive’s last date of full-time
employment with Nucor has been targeted by Nucor as a potential user of the
products or services of Nucor, and whom Executive or his direct reports
participated in the solicitation of or on behalf of Nucor.

(g) The term “Nucor” means Nucor Corporation and its direct and indirect
subsidiaries and affiliates in existence or planned as of the Effective Date.

(h) The term “Restricted Territory” means Executive’s geographic area of
responsibility at Nucor which Executive acknowledges extends to the full scope
of Nucor

 

2



--------------------------------------------------------------------------------

operations throughout North America. “Restricted Territory” therefore consists
of the following alternatives reasonably necessary to protect Nucor’s legitimate
business interests:

(i) the United States, Canada, and Mexico, where Executive acknowledges Nucor
engages in the Business, but if such territory is deemed overbroad by a court of
law, then;

(ii) the United States, where Executive acknowledges Nucor engages in the
Business, but if such territory is deemed overbroad by a court of law, then;

(iii) any state in the United States located within a three hundred (300) mile
radius of a Nucor plant or facility, but if such territory is deemed overbroad
by a court of law, then;

(iv) any state in the United States located within a three hundred (300) mile
radius of a Nucor plant or facility that engages in the business of the
(A) production, manufacture, fabrication, distribution or sale of steel joists,
girders or decking, metal building systems, steel trusses or (B) the fabrication
of rebar or the distribution or sale of fabricated rebar or related products,
but if such territory is deemed overbroad by a court of law, then;

(v) any state in the United States where a Customer or Prospective Customer is
located.

(i) The term “Secret Information” means Nucor’s proprietary and confidential
information (i) that is not generally known in the Business, which would be
difficult for others to acquire or duplicate without improper means, (ii) that
Nucor strives to keep secret, and (iii) from which Nucor derives substantial
commercial benefit because of the fact that it is not generally known. As used
in this Agreement, Nucor’s Secret Information includes, without limitation:
(w) Nucor’s process of developing and producing raw material, and designing and
manufacturing steel and iron products; (x) Nucor’s process for treating,
processing or fabricating steel and iron products; (y) Nucor’s customer lists,
non-public financial data, strategic business plans, competitor analysis, sales
and marketing data, and proprietary margin, pricing, and cost data; and (z) any
other information or data which meets the definition of Trade Secrets.

(j) The term “Severance Period” means the period of time commencing on the
Effective Date and terminating twenty four (24) months thereafter.

(k) The term “Trade Secrets” has the meaning assigned to such term by the North
Carolina Trade Secrets Protection Act.

3. Post-Retirement Benefits.

(a) Severance Plan. Executive recognizes and agrees that pursuant to the Nucor
Corporation Severance Plan for Senior Officers and General Managers (the
“Severance Plan”), Executive shall receive certain Severance Benefits (as
defined in the Severance Plan) contingent upon his execution of this Agreement
and strict compliance with the covenants contained herein. Based on Executive’s
(i) December 1, 1975 date of hire, (ii) effective retirement date of June 3,
2013 and (iii) current annual base salary of Four Hundred Forty Eight Thousand
Three Hundred and Fifty Dollars ($448,350.00), Executive would be eligible to
receive Severance Benefits under the Severance Plan totaling One Million Four
Hundred One Thousand Three Hundred and Eleven Dollars and Twelve Cents
($1,401,311.12) payable in twenty-four (24) monthly installments of

 

3



--------------------------------------------------------------------------------

Fifty Eight Thousand Three Hundred and Eighty Seven Dollars and Ninety Six Cents
($58,387.96) (the “Monthly Severance Plan Payments”). Subject to the provisions
of Paragraph 3(c) of this Agreement, the payments of the Monthly Severance Plan
Payments shall be made each month following the Effective Date. In the event
Executive dies during the Severance Period and provided that Executive was not
in breach of his obligations under this Agreement at the time of his death, the
remaining Monthly Severance Plan Payments that would have been paid to Executive
pursuant to the Severance Plan shall be paid to Executive’s estate in a single
sum payment as soon as practicable (but in any event within ninety (90) days)
following Executive’s death. All Monthly Severance Plan Payments shall be
subject to regular and customary withholding.

(b) Non-Competition Payment.

(i) Contingent upon his execution of this Agreement and strict compliance with
the covenants contained herein, Nucor will pay Executive One Hundred Twenty Five
Thousand Five Hundred and Thirty Eight Dollars ($125,538.00) each month (the
“Monthly Non-Compete Payments”, and together with the Monthly Severance Plan
Payments, collectively, the “Monthly Separation Payments”) for twenty-four
(24) months following the Effective Date. Subject to the provisions of Paragraph
3(c) of this Agreement, the payments of the Monthly Non-Compete Payment shall be
made each month following the Effective Date. All Monthly Non-Compete Payments
shall be subject to regular and customary withholding.

(ii) If Executive dies prior to the Effective Date, Nucor’s obligations to make
any payments of the Monthly Non-Compete Payments under this Agreement will
automatically terminate and Executive’s estate and executors will have no rights
to any payments of the Monthly Non-Compete Payments under this Agreement. If
Executive dies during the first twelve months following the Effective Date, then
Nucor will pay Executive’s estate the payments of the Monthly Non-Compete
Payments through the end of the twelfth (12th) month following the Effective
Date. If Executive dies twelve (12) or more months following the Effective Date,
then Nucor’s obligations to make any payments of the Monthly Non-Compete
Payments will automatically terminate without the necessity of Nucor providing
notice (written or otherwise).

(iii) Executive acknowledges and agrees that the payments described in this
Paragraph 3(b) (A) are the same payments that Executive would have been entitled
to pursuant to Section 4 of the Employment Agreement and (B) are provided in
lieu of, and not in addition to, the payments Executive would have been entitled
to pursuant to Section 4 of the Employment Agreement.

(c) Compliance with 409A. Because Executive (i) is and will be as of the
Effective Date a “specified employee” under Section 409A(a)(2)(B)(i) of the Code
and (ii) the Monthly Separation Payments would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code, in order to comply with
Section 409A of the Code, the Monthly Separation Payments that would otherwise
be payable pursuant to Paragraphs 3(a) and 3(b) of this Agreement during the six
(6) month period immediately following the Effective Date shall be accumulated
and the Executive’s right to receive payment of such accumulated amount (which
such amount shall not accrue interest) will be delayed until the seventh month
following the Effective Date.

 

4



--------------------------------------------------------------------------------

4. Acknowledgment of Nucor Protectable Interests. Executive acknowledges and
agrees that Nucor competes in North America and throughout the world in the
Business. Executive further acknowledges and agrees that Nucor has Secret
Information and Confidential Information to which he has had access and has used
in the course of his employment with Nucor. Executive acknowledges that Nucor’s
Secret Information and Confidential Information are valuable to Nucor and
provide it with a competitive advantage in the Business. Executive also
acknowledges and agrees that during his employment with Nucor he has had
substantial contact and developed goodwill with Nucor’s personnel (including,
without limitation, executive officers and senior management of Nucor),
customers, vendors and/or suppliers, joint venture and strategic partners, and
potential acquisition targets, and that such goodwill is an important and
valuable asset of Nucor.

5. Non-Competition Covenant. Executive hereby agrees that for the duration of
the Severance Period, Executive will not, directly or indirectly, within the
Restricted Territory:

(a) engage in a Competing Business, whether as an employee, consultant, or in
any other capacity;

(b) commence, establish or own (in whole or in part) any business that engages
in a Competing Business, whether (i) by establishing a sole proprietorship,
(ii) as a partner of a partnership, (iii) as a member of a limited liability
company, (iv) as a shareholder of a corporation (except to the extent Executive
is the holder of not more than five percent (5%) of any class of the outstanding
stock of any company listed on a national securities exchange so long as
Executive does not actively participate in the management or business of any
such entity) or (v) as the owner of any similar equity interest in any such
entity;

(c) provide any public endorsement of, or otherwise lend Executive’s name for
use by, any person or entity engaged in a Competing Business; or

(d) engage in work that would inherently call on him in the fulfillment of his
duties and responsibilities to reveal, rely upon, or otherwise use Nucor’s
Confidential Information or Secret Information.

6. Nonsolicitation. Executive hereby agrees that for the duration of the
Severance Period, Executive will not, directly or indirectly, within the
Restricted Territory:

(a) solicit, contact, or attempt to influence any Customer to limit, curtail,
cancel, or terminate any business it transacts with, or products it receives
from Nucor;

(b) solicit, contact, or attempt to influence any Prospective Customer to
terminate any business negotiations it is having with Nucor, or to otherwise not
do business with Nucor;

(c) solicit, contact, or attempt to influence any Customer to purchase products
or services from an entity other than Nucor, which are the same or substantially
similar to, or otherwise in competition with, those offered to the Customer by
Nucor; or

(d) solicit, contact, or attempt to influence any Prospective Customer to
purchase products or services from an entity other than Nucor, which are the
same or substantially similar to, or otherwise in competition with, those
offered to the Prospective Customer by Nucor.

 

5



--------------------------------------------------------------------------------

For avoidance of doubt, Nucor and Executive agree that Executive’s contemplated
association with the University of South Carolina as an adjunct professor does
not violate any of the provisions of this Section 5.

7. Anti-Piracy.

(a) Executive agrees for the duration of the Severance Period, Executive will
not, directly or indirectly, encourage, contact, or attempt to induce any
employees of Nucor (i) with whom Executive had regular contact with as of or
immediately prior to the Effective Date, and (ii) who are employed by Nucor at
the time of the encouragement, contact or attempted inducement, to end their
employment relationship with Nucor.

(b) Executive further agrees for the duration of the Severance Period not to
hire for any reason any employees described in Paragraph 7(a) of this Agreement.

8. Confidentiality. Except and only as required by law, Executive shall not, at
any time or in any manner, either directly or indirectly, disclose, divulge,
reveal, or use any Confidential Information or Secret Information of Nucor that
Executive learned of or otherwise acquired during his employment with Nucor. The
provisions of this Paragraph 8 shall survive indefinitely.

9. Return of Property. Executive agrees that he shall return to Nucor any and
all property of Nucor, including all Confidential Information or Secret
Information of Nucor, regardless of medium or format, no later than three
(3) days following his last day of employment, and Executive shall not retain
any copies or summaries of any such information. Notwithstanding the foregoing,
Executive may retain such property of Nucor as is specifically agreed to in
writing by Nucor’s Chief Executive Officer.

10. Release. Executive agrees that, in consideration for the opportunity to
receive Monthly Separation Payments hereunder, he, for himself, his heirs,
executors, administrators, and assigns, hereby releases, waives, and forever
discharges Nucor, its predecessors, successors and assigns, and its officers,
directors, employees, agents, representatives and trustees (“Nucor Releasees”),
from any and all claims or liabilities of whatever kind or nature which he ever
had or which he now has, known or unknown, against any and all Nucor Releasees,
including, but not limited to, any claims arising under or pursuant to the
Employment Agreement or any other contract claims; claims for bonuses, severance
pay, employee or fringe benefits; and claims based on any state or federal wage,
employment, or common laws, statutes, or amendments thereto, including, but not
limited to: (i) any claim under the Employee Retirement Income Security Act, 29
U.S.C. § 1001 et seq., or COBRA; (ii) any race, color, religion, sex, or
national origin discrimination claims under Title VII of the 1964 Civil Rights
Act, 42 U.S.C. § 2000(e) et seq.; (iii) any claim of disability discrimination
under the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12102 et seq.;
(iv) any claim of retaliation or wrongful discharge, (v) any age discrimination
claims under the Age Discrimination in Employment Act, as amended (“ADEA”), 29
U.S.C. § 621 et seq.; (v) any claim under the Fair Labor Standard Act of 1939 as
amended, 29 U.S.C.§ 201 et seq.; or (vi) any claim under the Rehabilitation Act
of 1973, as amended, 29 U.S.C. § 701 et seq.; or any other claims related to or
arising out of his employment relationship with Nucor or the termination thereof
whether based on contract (including, without limitation, the Employment
Agreement), quasi-contract, quantum merit implied contract, tort, wrongful or
constructive discharge or any employment related claim. This release and waiver
does not apply to claims that (x) Executive may have for incentive
compensation earned under or pursuant to the Nucor Corporation Senior Officers
Annual Incentive Plan or the Nucor Corporation Senior Officers Long-Term
Incentive Plan for his employment with Nucor through the Effective Date, or
(y) may arise after the date this Agreement is executed.

 

6



--------------------------------------------------------------------------------

Nothing in this Paragraph 10 or elsewhere in this Agreement prevents or
prohibits Executive from filing a claim with a government agency such as the
United States Equal Employment Opportunity Commission that is responsible for
enforcing a law on behalf of the government. However, Executive understands that
because he is waiving and releasing all claims for monetary damages and any
other forms of personal relief, he may only seek and receive non-financial forms
of relief through any such claim.

11. Remedies. Executive agrees that in the event of a breach or threatened
breach by Executive of any provision of this Agreement, monetary remedies may
not be adequate and Executive agrees that Nucor is entitled to injunctive
relief, without need to post bond or similar security, in lieu of or in addition
to, such monetary remedies. In the event that Executive engages in or attempts
to engage in any of the conduct prohibited in Paragraphs 5, 6, 7 or 8 of this
Agreement or fails to comply with the provisions of Paragraph 9, Nucor shall be
entitled, in Nucor’s sole discretion, to (a) cease all Monthly Separation
Payments, and Executive shall immediately refund to Nucor any Monthly Separation
Payments already paid to him, and/or (b) in addition to any other remedies
available at law or in equity, to enforce the provisions of Paragraphs 5, 6, 7,
8 and 9 by temporary, preliminary and permanent injunction to restrain any
violation or threatened violation by Executive of any provisions of Paragraphs
5, 6, 7, 8 or 9. Executive further agrees to reimburse Nucor its costs
(including, without limitation reasonable attorneys’ fees) incurred by Nucor to
enforce Paragraphs 5, 6, 7, 8 or 9.

12. Cooperation With Legal Matters: Executive agrees that after the Effective
Date, he will cooperate with and assist Nucor, upon request and with reasonable
notice, by providing information relevant to matters he gained knowledge of or
was involved with while employed with Nucor by meeting with Nucor’s attorneys or
other representatives on such matters, and by appearing voluntarily for
hearings, depositions, trials, or any regulatory or legal proceedings related to
such matters. Executive understands that Nucor will reimburse him for any
reasonable expense he incurs related to this cooperation and assistance, but
will not be obligated to pay him any additional amounts.

13. Assignability. Neither this Agreement, nor any right or interest hereunder,
shall be assignable by Executive, Executive’s beneficiaries, or legal
representatives. Nucor, however, retains the right to assign this Agreement.
This Agreement shall be binding upon Executive, Executive’s heirs,
administrators, and representatives, and shall inure for the benefit of the
Nucor Releasees and each of their respective heirs, administrators,
representatives, executors, successors, and assigns.

14. Choice of Law and Venue. This Agreement’s validity, interpretation,
performance and enforcement shall be construed and governed in accordance with,
and by the laws of, the State of North Carolina, the location of Nucor
Corporation’s corporate headquarters and Executive’s place of employment prior
to the Effective Date. Executive, for himself and his successors and assigns,
hereby expressly and irrevocably (a) consents to the exclusive jurisdiction of
the state courts of Mecklenburg County, North Carolina or the federal district
court for the Western District of North Carolina, Charlotte Division, for any
action arising out of or related to this Agreement; and (b) waives any and all
objection to any such action based on venue or forum non conveniens. Executive
agrees that Nucor shall have the right to file and enforce any award, order,
judgment, or injunction in any appropriate jurisdiction, and Executive waives
service of process in connection with the filing and enforcement of the award,
order, judgment, or injunction in any foreign jurisdiction and venue in which
Nucor seeks to enforce such award, order, judgment, or injunction.

15. Severability. If any part of this Agreement is determined by a court of
competent jurisdiction to be invalid in any respect, the parties agree that the
court may modify by redaction (or any other method available to and endorsed by
such court) any provision or part thereof to the extent reasonably necessary to
protect Nucor’s legitimate business interests. The remaining provisions shall
retain full force and effect.

 

7



--------------------------------------------------------------------------------

16. Entire Agreement. This Agreement contains the entire agreement of the
parties and supersedes all prior agreements and understandings, oral or written,
between the parties hereto with respect to the subject matter hereof, including,
without limitation and as of the Effective Date, the Employment Agreement. This
Agreement may be modified or amended only by an instrument in writing signed by
Executive and Nucor and approved by Nucor’s Board of Directors. The language of
this Agreement and all parts shall be construed as a whole and according to its
reasonable and fair meaning, and not strictly for or against either party. The
parties agree they have jointly drafted this Agreement and agree that any rules
requiring construction of this Agreement against its drafter shall not be
applied to this Agreement.

17. No Violation of Public Policy; Executive’s Right of Rescission. Executive
has carefully considered the nature and extent of the restrictions upon him and
the rights and remedies conferred upon Nucor under Paragraphs 5, 6, 7, 8, 9 and
11 of this Agreement and acknowledges and agrees that they are reasonable in
scope, time, and territory; are designed to eliminate competition which would
otherwise be unfair; do not interfere with Executive’s exercise of his inherent
skill and experience; are reasonably required to protect the legitimate
interests of Nucor; and do not confer a benefit upon Nucor disproportionate to
the detriment to Executive. Before executing this Agreement, Executive is
advised to consult with an attorney of his choice, at his expense. Executive has
seven (7) days after execution hereof in which to revoke the Agreement, and this
Agreement shall not become effective and enforceable until the expiration of
seven (7) days following its execution by Executive. To revoke this Agreement,
Executive should notify the Chief Executive Officer of Nucor, by fax confirmed
by certified mail within such seven (7) day period. No attempted revocation
after the expiration of such seven (7) day period shall have any effect on the
terms of this Agreement.

18. Compliance with Older Workers Benefit Protection Act: In addition to the
items noted, acknowledged or discussed in Paragraph 17 above, by signing this
Agreement, Executive specifically acknowledges and represents that:

(a) Executive has been given a period of twenty-one days to consider the terms
of this Agreement.

(b) The terms of this Agreement are clear and understandable to Executive; and

(c) The benefits Nucor will provide to Executive under this Agreement exceed the
benefits that Executive was otherwise entitled to receive as an employee of
Nucor.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and Nucor have executed this Agreement as of the
date first set forth above.

 

Executive:    

/s/ Hamilton Lott, Jr.

    Hamilton Lott, Jr. Nucor Corporation:    

/s/ A. Rae Eagle

    By:   A. Rae Eagle     Its:   Secretary